Name: Commission Regulation (EEC) No 326/92 of 11 February 1992 amending Regulation (EEC) No 3286/91 as regards the opening of a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/ 1712. 2. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 326/92 of 11 February 1992 amending Regulation (EEC) No 3286/91 as regards the opening of a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 3286/91 (*), opens a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency, to be exported to the Soviet Union and Algeria ; Whereas it is appropriate to extend the destinations to all third countries ; Article 1 Article 2 ( 1 ) of Regulation (EEC) No 3286/91 is hereby replaced by the following : ' 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of durum wheat to be exported to all third countries.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p. 23 . (3) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 288, 18 . 10 . 1991 , p. 21 . (j OJ No L 310, 12. 11 . 1991 , p. 9.